Citation Nr: 0817217	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  05-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) (claimed as lung disease), to 
include as a result of radiation exposure or asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1957 
to August 1961.

This matter on appeal before the Board of Veterans' Appeals 
(Board) arise from an December 2004 rating decision in which 
the RO denied service connection for COPD (claimed as lung 
disease), as a result of radiation exposure.  The veteran 
filed a notice of disagreement (NOD) in January 2005, and the 
RO issued a statement of the case (SOC) in April 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2005.

In April 2008, the veteran and his son testified during a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO; a transcript of that hearing is of record.

The claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

The veteran contends that COPD, claimed as lung disease, is 
caused by both exposure to radiation from microwaves and 
radar, as well as by exposure to asbestos, in service.

The Board points out that in a September 2004 medical record, 
Dr. Carcelen noted an impression of severe COPD with 
extensive emphysema and history of asbestos exposure with 
faint interstitial opacities on chest x-ray.  The veteran 
reported the onset of exertional dyspnea in his mid 40s, with 
progressive decline in exercise tolerance over time.  The 
veteran stated that he quit smoking ten years ago, but still 
reports a chronic cough with sputum production and 
intermittent wheezing.  The veteran also stated that he quit 
smoking in 1994 after previously smoking more than 20 packs 
per year.  He reported that he was exposed to asbestos in the 
Air Force and also reported that there was asbestos 
insulation at the warehouse where he worked in the 1970s.  
Dr. Carcelen's overall impression was that the veteran has 
severe COPD with radiographic evidence of bullous emphysema, 
and coexisting interstitial abnormalities that could relate 
to his occupational exposures.  

In a September 2004 letter, Dr. Carcelen, stated that the 
veteran has severe impairment in lung function and severe 
diffusion impairment associated with resting hypoxemia.  He 
noted that the veteran reported a history of occupational 
exposure to asbestos in the Air Force, while working as a 
radar operator and he may have had additional exposure at a 
subsequent jobsites.  Dr. Carcelen opined that the veteran 
has unequivocal radiographic and physiologic evidence of 
emphysema, but his chest x-rays also show interstitial 
nodular opacities compatible with asbestos-related lung 
disease.

In a July 2007 letter and during the April 2008 hearing, the 
veteran asserted that while stationed at Nouasseur Air Force 
Base in Morocco, civilian technicians performed maintenance 
directly around his work cite, exposing him to asbestos and 
causing him to breathe in asbestos dust.  He furthered that 
one of the technicians told him that the air and dust was 
full of asbestos, but he did not pay attention to his 
warnings.  During the April 2008 hearing, the veteran again 
claimed that his lung disease, diagnosed as COPD and 
emphysema, was related to asbestos exposure in service.  

The Board notes that there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular addressing asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual.  See M21-1 
MR, Part IV, subpart ii, Chapter 2, Section C, para. 9 
(September 2006).  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  The Board notes that the RO should conduct any 
additional development necessary for the veteran's claim for 
service connection for COPD (claimed as lung disease) and 
emphysema on a direct basis and as secondary to asbestos 
exposure, and adjudicate the veteran's claim based on these 
additional theories of entitlement.

With regard to the claimed radiation exposure, in a July 2004 
private medical record, B. McLean, M.D., Ph.D, noted the 
veteran's present illness as shortness of breath on exertion.  
His assessment was that initial review of pulmonary function 
testing suggested severe obstructive lung disease.  Dr. 
McLean concluded that he would consider the veteran totally 
and permanently disabled from a combination of factors 
relative to his severe lung disease and including a history 
of exposure to radiation.  

During the April 2008 Board hearing, the veteran testified as 
to his radiation exposure in service which included when he 
was at Keesler Air Force Base in Biloxi, Mississippi for 
technical school and he had to do mock-ups of radar scopes; 
during his assignment at Flintstone AFB in Georgia he was 
around all kinds of microwave dishes and radar operation 
equipment; and the main exposure was in Morocco at Nouasseur 
AFB from microwaves and radar.  



A review of the record indicates that a VA medical opinion 
has not been obtained as to whether the veteran's diagnosed 
COPD and emphysema are related to the veteran's active 
service, to include as secondary to asbestos and or radiation 
exposure.  In this regard, the Board notes that the veteran's 
service treatment records do not show any treatment for a 
respiratory disorder in service, and his personnel records 
show that he worked as an Aircraft Control & Warning Radar 
Operator.  As noted above the veteran has submitted private 
medical records confirming a diagnosis of COPD and emphysema, 
and medical opinions relating those conditions to both 
asbestos and radiation exposure.  However, in a September 
2004 record, Dr. Carcelen notes the veteran's report that he 
might have had post-service occupational exposure to 
asbestos.  Moreover, in a March 1998 private medical record, 
Dr. Hess, assessed the veteran with chronic bronchitis with 
COPD - tobacco abuse, indicating that the veteran's pulmonary 
conditions were a result of excessive smoking.  The veteran 
testified that he has had pulmonary/respiratory problems ever 
since he was discharged from service, and this was due to the 
maintenance work around him during his service in Morocco 
where civilian workers told him he was exposed to and was 
breathing in asbestos dust. 

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2007).  The Board finds that a 
VA medical opinion addressing the question of whether there 
exists a medical relationship, if any, between service and 
any diagnosed pulmonary disabilities would be helpful in 
resolving this claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

Accordingly, the RO should arrange for the veteran to undergo 
a VA pulmonary examination, by an appropriate physician, at 
the appropriate VA medical facility.  It is noted that the 
veteran has requested that, to the extent possible, that the 
examination be conducted at the Tuscaloosa or Birmingham VA 
medical facilities made during the April 2008 Board hearing 
(see p. 11, transcript).  

The RO should specifically request that the veteran furnish 
the full name and address of Dr. Stevens, "a lung doctor," 
at the Physicians Medical Center in Birmingham, who the 
veteran identified during the April 2008 hearing as having 
most recently treated him for his lung conditions (see p.7 
and p. 13, hearing transcript).  Also, the RO should 
specifically request that the veteran provide authorization 
to enable VA to obtain outstanding pertinent medical records 
from B. McLean, M.D., prior to July 2004, and from September 
2004 to the present; M. F. Carcelen, M.D., from September 
2004 to the present; and Carraway Methodist Hospital, from 
June 2004 to the present.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions: 

1.  The RO should take the appropriate 
action to develop evidence of the 
veteran's asbestos exposure before, 
during, and after his active service, to 
specifically include seeking information 
as to whether the veteran's work cite at 
Nouasseur AFB in Morocco were constructed 
of materials containing asbestos, and 
during his assignment there underwent 
removal of all structures and materials 
containing asbestos. 

2.  The RO should contact the veteran and 
request him to identify all health care 
providers, VA and non-VA, who have 
treated him for a lung condition since 
his discharge from service.  The RO 
should specifically request the veteran 
to furnish the full name and address of 
Dr. Stevens, "a lung doctor," at the 
Physicians Medical Center in Birmingham, 
who the veteran identified during the 
April 2008 hearing as having most 
recently treated him for his lung 
conditions (see p.7 and p. 13, hearing 
transcript).  Also, the veteran should 
provide authorization to enable VA to 
obtain outstanding pertinent medical 
records from B. McLean, M.D., prior to 
July 2004, and from September 2004 to the 
present; M. F. Carcelen, M.D., from 
September 2004 to the present; and 
Carraway Methodist Hospital, from June 
2004 to the present

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4. Thereafter, the RO should arrange for 
the veteran to undergo a VA pulmonary 
examination by an appropriate physician, 
at the appropriate VA facility, to the 
extent feasible the veteran has requested 
that the examination be conducted at the 
Tuscaloosa or the Birmingham VAMC (as 
requested by the veteran during the April 
2008 hearing).  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to each examiner, 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

After review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion as to the most 
probable etiology and date of onset of 
any pulmonary disorder found, 
specifically COPD and emphysema.  The 
physician should also render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any diagnosed 
lung condition, to include COPD and 
emphysema, is related to the veteran's 
service, to include radiation and/or 
asbestos exposure.  In rendering the 
requested opinions, the examiner should 
specifically consider and discuss the 
private medical evidence and opinions of 
record.
 
The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6. After completion of the above, and any 
additional development of the evidence 
that the RO deems necessary, readjudicate 
the claim on appeal.  If the benefit 
sought remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


